           The IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                 CIVIL CASE NO. 1:21-cv-00003-MR


RAMAR DION BENJAMIN CRUMP,      )
                                )
              Plaintiff,        )
                                )
vs.                             )
                                )
FNU DOTSON, et al.,             )                        ORDER
                                )
              Defendants.       )
_______________________________ )

      THIS MATTER is before the Court on initial review of the Complaint

[Doc. 1]. Plaintiff is proceeding in forma pauperis. [Doc. 6].

I.    BACKGROUND

      The incarcerated Plaintiff, proceeding pro se, filed this civil rights action

addressing incidents that allegedly occurred at the Marion Correctional

Institution. He names as Defendants: FNU Dotson and FNU Brookshire,

who appear to be mailroom staff; FNU Swink a program supervisor; and Ben

Carver, the superintendent.

      The Plaintiff alleges that “mailroom staff” have “repeatedly violated

privileged legal mail by opening it outside [Plaintiff’s] presence & sending

legal correspondence to [him] without envelope.” [Doc. 1 at 2]. As injury,

Plaintiff alleges that “Defendants have interfered & interrupted ‘attorney-
client’ privileged mail & have prevented [Plaintiff] from providing legal

information requested by attorney because [Plaintiff] fear[s] such secret

information will be read & potentially abused out of context.” [Id. at 3]. He

seeks injunctive relief and any other relief the Court deems appropriate. [Id.

at 5].

II.      STANDARD OF REVIEW

         Because the Plaintiff is proceeding in forma pauperis, the Court must

review the Complaint to determine whether it is subject to dismissal on the

grounds that it is “(i) frivolous or malicious; (ii) fails to state a claim on which

relief may be granted; or (iii) seeks monetary relief against a defendant who

is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B); see 28 U.S.C. §

1915A (requiring frivolity review for prisoners’ civil actions seeking redress

from governmental entities, officers, or employees).

         In its frivolity review, a court must determine whether the Complaint

raises an indisputably meritless legal theory or is founded upon clearly

baseless factual contentions, such as fantastic or delusional scenarios.

Neitzke v. Williams, 490 U.S. 319, 327-28 (1989). Furthermore, a pro se

complaint must be construed liberally. Haines v. Kerner, 404 U.S. 519, 520

(1972).     However, the liberal construction requirement will not permit a

district court to ignore a clear failure to allege facts in his complaint which set


                                         2
forth a claim that is cognizable under federal law. Weller v. Dep’t of Soc.

Servs., 901 F.2d 387 (4th Cir. 1990).

III.   DISCUSSION

       To state a claim under § 1983, a plaintiff must allege that he was

“deprived of a right secured by the Constitution or laws of the United States,

and that the alleged deprivation was committed under color of state law.”

Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 49-50 (1999).

       As a general matter, prisoners have the First Amendment right to both

send and receive mail. See Thornburgh v. Abbott, 490 U.S. 401, 408 (1989);

Pell v. Procunier, 417 U.S. 817 (1974). Restrictions on this right are valid if

they are reasonably related to legitimate penological interests. Turner v.

Safley, 482 U.S. 78, 89 (1987); see Haze v. Harrison, 961 F.3d 654, 658 (4th

Cir. 2020) (noting that Turner applies to both convicted prisoners and pretrial

detainees).    “[L]egal mail is widely recognized to be privileged and

confidential — even in the context of prisons — which suggests that an

incarcerated person’s expectation of privacy in his legal mail is one ‘that

society is prepared to consider reasonable.’” Haze, 961 F.3d at 660 (quoting

United States v. Catellanos, 716 F.3d 828, 832 (4th Cir. 2013)). A prison rule

requiring that legal mail be opened in the presence of the inmate, without




                                        3
being read, does not infringe on a prisoner’s constitutional rights. See Wolff

v. McDonnell, 418 U.S. 539, 575–77 (1974).

      Here, the Plaintiff alleges that “mailroom staff,” whom he appears to

identify as Defendants Dotson and Brookshire, have repeatedly opened his

legal mail outside of his presence. Taking these allegations as true for the

purposes of initial review, and construing all inferences in the Plaintiff’s favor,

the Court concludes that the Plaintiff has sufficiently stated a First

Amendment claim against Defendants Dotson and Brookshire to survive

initial review.

      However, Plaintiff has failed to allege that prison administrators

Defendants Swink and Carver were involved in, or were even aware of, any

mishandling of his legal mail. See Fed. R. Civ. P. 8(a) (a complaint must

contain a short and plain statement of the claim); Simpson v. Welch, 900

F.2d 33, 35 (4th Cir. 1990) (conclusory allegations, unsupported by specific

allegations of material fact are not sufficient); Dickson v. Microsoft Corp., 309

F.3d 193, 201-02 (4th Cir. 2002) (a pleader must allege facts, directly or

indirectly, that support each element of the claim). Therefore, the claims

against Defendants Swink and Carver are insufficient to proceed at this time

and will be dismissed without prejudice.




                                        4
IV.   CONCLUSION

      In sum, the Plaintiff has failed to state a claim upon which relief can be

granted under § 1983 as to Defendants Swink and Carver. The Plaintiff’s

First Amendment claim against Defendants Dotson and Brookshire for

mishandling his legal mail is minimally sufficient to proceed.

      The Court will allow Plaintiff thirty (30) days to amend his Complaint, if

he so chooses, to correct the deficiencies identified in this Order and to

otherwise properly state a claim upon which relief can be granted. Any

Amended Complaint will be subject to all timeliness and procedural

requirements and will supersede the Complaint. Piecemeal amendment will

not be permitted. Should the Plaintiff fail to timely amend his Complaint in

accordance with this Order, the matter will proceed only with respect to the

Plaintiff’s First Amendment claims against Defendants Dotson and

Brookshire.



                                      ORDER

      IT IS, THEREFORE, ORDERED that:

      (1)     The First Amendment claim against Defendants Dotson and

      Brookshire survives initial review.




                                       5
(2)   The Plaintiff’s claims against Defendants Swink and Carver are

hereby DISMISSED.

(3)   The Plaintiff shall have thirty (30) days from the entry of this

Order in which to amend the Complaint in accordance with the terms

of this Order. If the Plaintiff fails to so amend his Complaint, the matter

will proceed against Defendants Dotson and Brookshire as provided in

this Order.

(4)   The Clerk is respectfully instructed to mail Plaintiff a blank

prisoner § 1983 complaint form.

IT IS SO ORDERED.
                     Signed: June 30, 2021




                                     6
